Citation Nr: 1716710	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  16-34 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel







INTRODUCTION

The Veteran served in the United States Army from September 1984 to March 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Any future consideration of this case should take into consideration the existence of these records. 


FINDING OF FACT

Audiometric testing establishes that the Veteran does not have hearing loss in either ear for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Compliant VCAA notice was provided in December 2012.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  A VA examination has been conducted and an opinion obtained.  The Board finds that the August 2013 VA examination is adequate to adjudicate the Veteran's claim as it is based on a review of the record, to include the Veteran's lay statements, contains valid audiometric and speech recognition testing, and contains a clear conclusion with a reasoned medical explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board acknowledges that over three years have passed between the VA examination and the issuance of the instant decision.  However, the mere passage of time, in itself, neither invalidates the results of a VA examination, nor indicates a violation of VA's duty to assist in cases where, as here, no additional evidence has been submitted showing a change in the Veteran's condition since the administration of the VA examination.  Palczewksi v. Nicholson, 21 Vet. App. 174 (2007).

The record also indicates that the Veteran has received Social Security Administration (SSA) disability benefits.  However, there is nothing to suggest those benefits relate to the issue before the Board in this case, i.e., hearing loss.  Moreover, the Veteran was afforded an adequate VA examination in August 2013, which, as discussed below, establishes definitively the absence of a current diagnosis of hearing loss for VA purposes.  Therefore, the Board finds that attempts to obtain any SSA records are unnecessary.

The Veteran has not alleged that VA failed to fulfill its duty notify or assist in the development of his claims, nor has he identified any outstanding VA or non-VA treatment records pertinent to his appeal.  Furthermore, review of the record fails to reveal any other deficiency with respect to either the duty to notify or assist.  Therefore, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions, and he will not be prejudiced as a result of the Board proceeding to the merits of his claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Bilateral Hearing Loss

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran's service treatment records do not show any reports of, treatment for, or diagnosis of hearing loss.  The Department of Defense's Duty MOS Noise Exposure Listing provides that the Veteran's military occupational specialty of signal support systems specialist carries only a low risk of hazardous noise exposure; however, the record does indicate the Veteran received a sharpshooter badge which would have exposed him to loud noise from weapons.  Thus, the Board finds that the Veteran's assertion of in-service noise exposure is credible and consistent with his service.  38 U.S.C.A. § 1154(a).

A January 1984 enlistment examination shows the Veteran's hearing was normal.  Several in-service hearing tests were conducted.  On an authorized audiological evaluation in October 1993, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
10
LEFT
10
10
0
10
20

A subsequent audiological evaluation conducted in January 1994 showed pure tone thresholds, in decibels, of:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
5
LEFT
10
10
15
10
10

A final evaluation, conducted in February 1994, showed pure tone thresholds, in decibels, of:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
10
15
10
LEFT
15
5
10
10
20

Based on the criteria discussed above, there is no showing of hearing loss in service.

At the August 2013 VA examination, the Veteran's pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
20
30
LEFT
30
25
15
20
30

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.

The Board finds that the Veteran does not have a current diagnosis of bilateral hearing loss for VA purposes.  As previously noted, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 dB or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 dB or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Veteran's August 2013 VA examination results clearly indicate that he does not meet any of these qualifications.  The record contains no other testing during the appeal period, nor complaints of worsening hearing loss since the August 2013 audiological examination was conducted.  In sum, the Veteran's hearing loss does not meet the threshold requirements of 38 C.F.R. § 3.385.  As such, there is no current hearing loss disability for VA purposes. Without evidence of a current disability service connection may not be granted.  

The Board recognizes the Veteran is competent to report his hearing difficulty, as he has done.  See, e.g., December 2012 Statement in Support of Claim.  However, 38 C.F.R. § 3.385 requires that specific auditory thresholds and/or speech recognition scores be shown before impaired hearing may be considered a disability.  The existence of a current disorder is a required element of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).  In the absence of a proof a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, service connection for bilateral hearing loss is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


